DETAILED ACTION
Status of the Claims 
The Examiner acknowledges the following:
Claims 7-8,15,18,19,25-27, 29-30, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claims 1, 6, 13-14, 23-25, 28 and 31 are under current examination. 
Applicants' arguments and amendments filed on 11/04/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Objections and Rejections
Objection
Claim 1 is objected to for the following informalities. Claim 1 recites free of isothiazolones. It is believed that the claim meant to recite free of isothiazolinones per paragraph [0021] of the instant specification. Though isothiazolone can sometimes be referred to as isothiaozlinone, for consistency with the instant specification the claim should recite free of isothiazolinones. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 13-14, 23-25, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (EP0077630) in view of Romano et al. Kontoghiorges (2-Hydroxypyridine-N-oxides:effective new chelators in iron mobilization, 1987). 
Claim 1 is to an antimicrobial composition comprising: a) at least one antimicrobial agent comprising a sodium pyrithione; and b) an iron-chelator, wherein the iron chelator is 2-hydroxypyridine-N-oxide or a salt thereof, 8-hydroxyquinoline or a salt thereof, or N,N-bis(2-hydroxybenzyl)ethylenediamine- N,N-diacetic acid or a salt thereof, wherein the sodium pyrithione and 2-hydroxypyridine-1-oxide or a salt thereof are present in a weight ratio of the sodium pyrithione to 2-hydroxypyridine-1-oxide or salt thereof of from about 1:10 to about 5:1, or the sodium pyrithione and 8-hydroxyquinoline or a salt thereof are present in a weight ratio of the sodium pyrithione to 8-hydroxyquinoline or a salt thereof of from 1:5 to 5:1, or the sodium pyrithione and N,N-bis(2- hydroxybenzyl)ethylenediamine-N,N-diacetic acid or a salt thereof are present in a weight ratio of the sodium pyrithione to N,N-bis(2-hydroxybenzyl)ethylenediamine-N,N-diacetic acid or a salt of from about 1:100 to about 1:10; and the composition is free of benzisothiazolinone. 
Claim 23 is to an antimicrobial composition comprising at least one antimicrobial agent consisting of sodium pyrithione; and an iron chelator consisting of a hydroxamate, a catechol, a pyridinone, a hydroxyquinoline, N,N’-bis(o-hydroxybenzyl)ethylenediamine-N,N’diacetic acid, ethylenebis-N,N’-2(o-hdyroxyphenyl)glycine, O,O’-bis(2-aminoethyl)ethyleneglycol-N,N,N’N’-tetraacetic acid or salt thereof, wherein the at least one antimicrobial agent and the iron chelator are present at a weight ratio of from about 1:100 to about 100:1. 
Dixon et al. teach pyridine containing antimicrobial detergent compositions ) see pages 1-3 and claims 1-10. The antimicrobial agent is the pyrithione salts, see pages 1-3. The composition does not contain isothiazolones. The antimicrobial pyrithione compounds can be present from .005-5% (50-50,000ppm), see claim 1 with the chelating agent from 0.01-5% (100-50,000ppm) by weight, see claim 5 and pages 2-3. These amounts encompass ratios which include 1:1 of the pyrithione salt plus chelating agent. 
Dixon et al. does not expressly teach that the chelating agent is 2-hdyroxypyridine-N-oxide or salts thereof. 
 Romano et al. teach antimicrobial compositions comprising a chelating agent comprising diethylene triamine pentoacetate (DTPA) or 2-hydroxypyridine-N-oxide, see abstract, pages 1-2 and 7-8. As evidenced by Kontoghiorges, 2-hydroxypyridine-N-oxide is a known iron chelating agent and therefore will chelate iron, see abstract. 
It would have been prima facie obvious to substitute the chelating agent used in Dixon for 2-hydroxypyridine-N-oxide. One of ordinary skill in the art would have been motivated to do so because the simple substitution of one chelating agent for another would have yielded predictable results. In this case, both DTPA and 2-hydroxypyridine-N-oxide are both taught as being useful as suitable chelating agents for antimicrobial compositions. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious. There would have been a reasonable expectation of success because Dixon’s antimicrobial detergent composition employs chelating agents and 2-hydroxypyridine-N-oxide is suitable for its function as chelating 
Given Dixon suggests the amount of the sodium pyrithione can be present from 50-50,000ppm, and the chelator can be present from 100-50,000ppm the modified Dixon suggests ranges which overlap and render obvious ratios of sodium pyrithione to 2-hydroxypyridine-1-oxide from about 1:10 to about 5:1. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 13-14, 23-25, 28 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,433,548 in view of Dixon et al. (EP0077630).	Both the instant claims and that of Patent’ 548 are to compositions including shampoos having at least one antimicrobial agent and an iron chelator in which the ratio of the iron chelator to the antimicrobial agent encompasses amounts of 1:100 or 100:1. Both applications encompass a chelator that includes 2-hydroxypyridine-N-oxide . 
However, Dixon et al. teach pyridine containing antimicrobial shampoos comprising a pyridine thione salt, see pages 1-5. The pyridine thione salt is combined with a chelating agent, see pages 1-2. The antimicrobial pyrithione salt includes sodium or zinc. 
It would have been prima facie obvious to substitute zinc pyrithione for sodium pyrithione in patent 548. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given Dixon teach that metal pyrithione including sodium or zinc pyrithione are antimicrobial and used in shampoo formulations with EDTA (chelator). 
Conclusion
The amendments and addition of new claims necessitated new grounds of rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SARAH ALAWADI/Primary Examiner, Art Unit 1619